Status of the Application
	The Office is in receipt of Applicant’s After Final Submission dated 23 August 2021.  The Amendments overcome the current rejections/objections and they are all withdrawn.  Applicant’s Amendments are ENTERED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 4 and 8-11 are allowed.  Applicant moved the previously indicated allowable subject matter into the independent claim, thus the entire application is allowed.  The invention as claimed is not obvious over the prior art nor the closest prior art of Rossetto, (WO2014/037495),  Radhakrishnan ‘743, Radhakrishnan ‘379 and Vetterli (previously filed).
Briefly, the claim has allowable subject matter because it claims that the slotted control device has a toothed head that meshes with teeth being on a bottom of said movable end piece.  In Rossetto, the slotted control device (designated as 39) is attached to a wheel (41a) through a cam (40) and the wheel is attached to a belt (41c) which connects to the telescopic conveyor which connect to “movable end piece” ( designated as the door, 44).   Thus, it would definitely not be obvious to have the slotted control be connected directly to the end piece through teeth being on the bottom of the movable end, where in Rossetto, there are many interim interconnections between the connection of the slotted control device and the movable end piece.  Such a direct connection would not be obvious to make, and neither does the prior art, in total make 
While many of the limitations, separately, are conventional in the art (e.g. plunger, motor, grinder, conveyor, etc.), it is the relationship between the elements that makes this invention novel and not obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683.  The examiner can normally be reached on 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/LAWRENCE H SAMUELS/Examiner, Art Unit 3761                                                                                                                                                                                                        
 /ROBERT J UTAMA/ Primary Examiner, Art Unit 3715